Citation Nr: 0527191	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-01 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the right thumb.

2.  Entitlement to service connection for residuals of a head 
wound to include tinnitus, headaches, blurred vision, and 
loss of balance.

3.  Entitlement to a compensable evaluation for a shell 
fragment wound scar on the forehead.

4.  Entitlement to a compensable evaluation for a shell 
fragment wound scar on the left thumb.

5.  Entitlement to a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1941 to August 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In this decision, the RO denied compensable 
evaluations for shell fragment wound (SFW) scars on the 
forehead and left thumb; service connection for a gunshot 
wound (GSW) to the right thumb; service connection for 
residuals of a head/acoustic trauma to include headaches, 
blurred vision, and loss of balance; and, entitlement to a 10 
percent evaluation under the provisions of 38 C.F.R. § 3.324.

The Board notes that the RO did not include the symptom of 
ringing in his ears or tinnitus in its description of the 
residuals of his head trauma.  He specifically discussed this 
symptomatology in his Notice of Disagreement (NOD) submitted 
in July 2003.  The Board finds that the veteran's tinnitus is 
inextricably intertwined with the issue of residuals of head 
trauma.  As the current evidence allows a completely 
favorable decision, that is a grant of service connection, 
referral for further RO action on this particular disorder is 
not required.

In his contentions to VA, the veteran has argued, in effect, 
that he cannot work, has limited income, and should receive 
VA compensation based on the fact of his wartime service.  
The Board finds that this is an implied claim for entitlement 
to a nonservice-connected pension.  This issue is not 
properly before the Board at the present time and it is not 
inextricably intertwined with the issues on appeal.  
Therefore, this matter is referred to the RO for the 
appropriate action.

The issues of entitlement to compensable evaluations for SFW 
scars on the forehead and left thumb, and entitlement to a 
compensable evaluation under 38 C.F.R. § 3.324, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The medical evidence establishes that a right thumb 
disability does not currently exist.

2.  The preponderance of the evidence is against a 
relationship existing between the veteran's active service 
and his chronic blurred vision and loss of balance.

3.  A chronic headaches disorder, due to trauma, was first 
manifested during active service.

4.  Tinnitus due to acoustic trauma was first manifested 
during active service.


CONCLUSIONS OF LAW

1.  A right thumb disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 
1154(b), 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2004).

2.  Blurred vision and loss of balance were not incurred in, 
or aggravated by, active service; and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1153, 1154(b), 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2004).

3.  Blurred vision and loss of balance are not proximately 
due to, or the result of, a service-connected disease or 
injury.  38 U.S.C.A. § 1110, 1131, 1153, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159, 3.303, 3.310(a) 
(2004).

4.  Traumatic headaches were incurred during wartime, combat 
service.  38 U.S.C.A. § 1110, 1153, 1154(b), 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159, 3.303 (2004).

5.  Tinnitus was incurred during wartime combat service.  
38 U.S.C.A. § 1110, 1153, 1154(b), 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in January 2002 and March 2005.  By means of these 
letters, the appellant was told of the requirements to 
establish entitlement to service connection.  He was advised 
of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The Statement of the Case (SOC) issued in December 2003 
informed him of applicable law and regulations, the evidence 
reviewed in connection with his claim by VA, and the reasons 
and bases for VA's decision.  The initial adverse decision in 
this claim was issued by the RO in July 2002.  The VCAA 
notification letter of January 2002 was issued prior to the 
initial adverse determination. 

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130. 
(The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letter issued to the appellant in January 
2002 and March 2005.)  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided VA compensation examinations in April 2002.  
These examination reports noted accurate medical histories, 
findings on examination, and the appropriate diagnoses and 
opinions on etiology.  The examiners specifically reported 
medical information contained in the veteran's claims file 
and the RO's examination request clearly indicated that the 
claims file had been sent for review by the VA examiners.  
Therefore, the Board finds these examination reports are 
adequate for VA purposes.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By letters of January 2002 and March 2005, VA requested that 
the veteran identify all treatment of his claimed 
disabilities.  VA has obtained the veteran's service medical 
records.  He has not identified any other treatment records 
or pertinent evidence, and he informed VA in January 2002 
that he had no additional evidence to submit in support of 
his claim.  The veteran, in his substantive appeal (VA Form 
9) submitted in January 2004, requested a hearing before the 
Board.  Such a hearing was scheduled in September 2005 and he 
was informed of this hearing date by a letter issued to his 
last reported residence in July 2005.  However, he failed to 
report for this examination.  He has not requested that this 
hearing be rescheduled, nor has he presented any reasons to 
show good cause for his absence.  Therefore, the Board 
concludes that all obtainable/pertinent evidence regarding 
the issues decided below has been incorporated into the 
claims file.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters and SOC discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  In January 2002, the veteran acknowledged his 
understanding of the type of evidence required to 
substantiate his claim and his responsibility in identifying 
or submitting this evidence.  He also reported that there was 
no other pertinent evidence available.  Thus, the veteran is 
shown to have actual knowledge of what evidence was required 
and his responsibility in providing it to VA.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Disability that is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. 
Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable 
evidence (obvious and manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  However, congenital or developmental defects, 
such as refractive error of the eyes, are not disease or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c). 

Cardiovascular-renal disease (to include hypertension) shall 
be granted service connection although not otherwise 
established as incurred in or aggravated by service if 
manifested to a compensable degree within one year following 
service in a period of war or following peacetime service on 
or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The veteran has alleged that he received a gunshot wound to 
the head and right hand during a battle in World War II at 
Hill 27 on Guadalcanal.  He claims that he developed 
defective vision (cloudy, spots, floaters), headaches, and 
loss of balance at that time and that these problems became 
gradually worse over the years.  

The service medical records indicate that the veteran 
received a physical examination in March 1941.  On 
examination, his right eye vision was 20/40 and his left eye 
vision was 20/50; both correctable to 20/20.  No eye 
abnormalities were found.  His neurologic and cardiovascular 
systems were normal, and no musculoskeletal defects were 
found.  The examiner summarized no defects.

In June 1941, the veteran was treated for right leg acute 
cellulitis and lymphadenitis in the right inguinal region.  
The cause of these disorders was undetermined.  On February 
23, 1943, it was reported that the veteran was wounded in 
action by shrapnel (bomb fragments) to the right side of the 
head and palm of the left hand during an air raid.  A 
sulfanilamide dressing was applied to the wounds.  He was 
released to duty on March 1, 1943.  In December 1943, the 
veteran complained of severe headaches, eye pain, nausea, 
emesis, and fever for the past three days.  He also noted 
having back and joint pain two days before, but this pain had 
resolved.  The diagnosis was malarial fever.  

The veteran was given a military separation examination in 
August 1945.  His medical history was reported to include 
malaria.  He had experienced nine attacks, the last one in 
October 1944.  It was also noted that the veteran had been 
wounded by shrapnel.  Examination of the veteran's skin found 
well-healed scars on the dorsal surface of the left hand, 
"right frontal region," and right leg.  His neurologic and 
cardiovascular systems were normal, and no musculoskeletal 
defects were found.  No abnormalities were found with the 
eyes.  His uncorrected vision was 20/100 in both eyes, 
correctable to 20/20.  His blood pressure was 110/60.  The 
veteran filed a claim for VA compensation at the time of the 
examination.  

A VA compensation examination was afforded the veteran in 
October 1946.  His only noted complaint was that he had a 
disability associated with his malaria.  He reported having 
seven malaria attacks since his discharge, which resulted in 
fatigue, chills, and a fever.  On examination, his eyes were 
reported to be normal with uncorrected vision in both eyes of 
20/50.  It was noted that the veteran wore glasses.  The 
veteran had two shrapnel wound scars.  There was a one-inch 
scar over the right forehead and a one and a half inch scar 
at the base of the left thumb.  These scars were non-
symptomatic.  His cardiovascular and neurologic systems were 
normal.  His blood pressure was 100/55.  The diagnosis was 
malaria in remission.  

The veteran was given VA compensation examinations in April 
2002.  On a vision/eye examination, he noted that he had not 
had a malaria attack since the late 1940s.  He claimed that 
since 1947 he had worked as a contractor in development.  The 
veteran also reported that his hobby had been owning and 
flying small light aircraft and had always passed his flight 
physical examinations.  However, he had voluntarily given up 
his flying license five years ago.  His medical history 
included prostate problems and high blood pressure.  The 
veteran complained of recurring headaches that he had 
experienced for "many years" and blurry vision with 
occasional floaters.  On examination, the veteran's vision 
was correctable to 20/20.  All ophthalmic, neurologic, 
external, and slit lamp findings were reported as normal.  
His pupils reacted to light and accommodation.  Testing 
revealed that his visual filed was full/normal.  Dilation 
revealed nuclear sclerosis in both eyes.  The rest of the 
dilation results were reported to be normal.  The examiner 
commented that there were no objective factors of disability, 
even with early commencement of his bilateral nuclear 
sclerosis, as visual acuity was correctable to 20/20 in both 
eyes.  The physician further opined:

[The veteran] was noted to have excellent 
vision in both eyes at both distance and 
near.  I believe this veteran at this 
point his visual acuity for his age is 
excellent and in the future he will need 
following because of his early cataracts.  
I do not consider this veteran ocularly 
disabled in any way.

[The] veteran is claiming that following 
his headaches he has developed blurred 
vision.  From his history that was given, 
he has had these headaches for some time 
to which he relates the headaches to his 
shrapnel wound to his head in 1942-1943.  
However, also from his history, it was 
noted that he never failed a flight 
physical to be able to fly light planes 
and he was instrument rated according to 
the veteran to do this.  He has suffered 
no diplopia and the blurriness apparently 
lasted very little time after the 
headaches had finished.  He does have 
some dizziness, which has been treated 
when necessary with [medication], which 
is probably related to his blood pressure 
problems.  I do not see at this point 
that because of his excellent visual 
acuity, even though he has early nuclear 
sclerosis, that there is any cause and 
effect between the injury sustained in 
1942 or early 1943.

The veteran was also given a neurologic examination in which 
he reported suffering trauma to his head in 1945.  He was 
taken to a military hospital were he stayed for one month.  
The veteran claimed that since that time he has had "off and 
on" recurrent headaches, which he described as a throbbing 
pain located in the frontal area of the head.  These 
headaches occur weekly to once a month, last for hours, but 
were not prostrating.  These headaches were also sometimes 
associated with blurred vision and loss of balance.  The 
veteran denied any other medical history that could have 
explained his headaches.  On examination, the veteran was a 
well-developed, well-nourished individual in no acute 
distress.  His posture and gait were normal.  The veteran's 
movements were steady and predictable without any need of 
assistive aide.  Examination of the head found it normal 
without any evidence of trauma.  The veteran was right hand 
dominant and this hand had normal strength and could make a 
fist.  The examiner's discussion of the hands did not cite to 
any abnormality of the right thumb.  The veteran's sensation 
was grossly intact and he had full muscle strength with good 
muscle tone and good active motion.  His cranial nerves, 
coordination, and reflexes were normal.  Skull X-ray was 
essentially normal, except for minimal hyperostosis of the 
frontal bones and possible generalized increase in skull 
thickness.  His sinus X-rays were negative.  The diagnosis 
was tension headaches.  The physician opined:

Physical examination today is 
unremarkable, including neurological 
examination.  Based on medical record 
review and history from the veteran and 
objective findings, it is more likely 
than not that the headaches are unrelated 
to head injury received during military 
service.  The rationale to support this 
opinion is the following: There is no 
medical record documentation that the 
veteran was treated for concussion or 
skull fracture.  Neurological examination 
was unremarkable.  Skull x-rays are 
essentially negative except for 
hyperostosis of the frontal bone.  
Paranasal sinus x-rays are also negative.

The veteran has asserted that in addition to his SFW noted in 
the service medical records, he also received a GSW to his 
right thumb and head while fighting on Guadalcanal.  There 
are no contemporaneous military records that indicate the 
veteran sustained a GSW (as opposed to the documented SFW to 
the head and left hand) or incurred any type of right thumb 
injury or concussion/skull fracture.

Initially, the Board notes that the veteran's eyesight was 
defective upon entrance into active service, that is, he had 
a refractive error.  However, as his refractive error is 
specifically prohibited from being granted service connection 
and VA compensation.  It appears that the veteran's 
refractive error may have become worse during military 
service.  See VAOPGCPREC 82-90 (When a superimposed disease 
or injury occurred during military service, even though there 
is an underlying congenital defect, the resulting increased 
disability is to be service-connected.)  However, there is no 
medical opinion that the veteran's military service 
aggravated his refractive error beyond its natural course.  
In fact, the VA ophthalmologist in April 2002 specifically 
found that the veteran's visual acuity was excellent for his 
age and he did not have what would be considered an ocularly 
disability.  Based on this evidence, the Board concludes that 
the contemporaneous medical evidence shows clear and 
convincing evidence that the veteran's pre-existing 
refractive error was not aggravated beyond its natural course 
by his active service.  As a refractive error, direct service 
connection could not be awarded.  See 38 C.F.R. §§ 3.303(c), 
4.9, 4.57.  

According to 38 U.S.C.A. § 1154(b), in the case of any 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.

Although not fully adjudicated by the AOJ, the veteran 
clarified that his head wound and other factors had resulted 
in tinnitus during his combat experience, and that his 
current tinnitus was part and parcel of his in-service 
head/acoustic trauma.  
The contemporaneous service records are clear that the 
veteran participated in sustained combat on Guadalcanal and 
the Solomon Islands during the earliest stages of World War 
II.  It is also clear that he sustained a head trauma.  He 
has provided lay evidence of being subjected to enemy 
artillery fire and his records indicate that he was subjected 
to enemy air raid/bombing attack.  The veteran has asserted 
that during these incidents he received an acoustic trauma 
injury, and has suffered with residual symptoms of tinnitus 
and chronic headaches.  The Board finds his lay statements to 
be entirely consistent with the circumstances and hardships 
of his wartime service.  In addition, he is competent to 
provide evidence of injury and symptoms and, therefore, has 
established that tinnitus and chronic headaches began during 
World War II and this symptomatology has continuously existed 
to the present time.  While VA medical examiners have opined 
that there is no evidence of residuals of head trauma, the 
veteran's evidence on this matter is also competent and, in 
connection with the law and regulations providing resolution 
of any reasonable doubt in the his favor, allows for the 
grant of service connection.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Based on this evidence and analysis, the 
Board finds that entitlement to service connection for 
chronic headaches and tinnitus is warranted.

Even if the GSW, or at the very least a head trauma and right 
thumb injury, described by the veteran is conceded, the 
contemporaneous medical evidence does not support that such a 
injury resulted in a chronic disability, other than chronic 
headaches and tinnitus.  His service medical records, to 
include his separation examination in August 1945, did not 
find any type of disability associated with blurred vision, 
loss of balance, or right thumb abnormality/disability.  The 
veteran did complain of eye pain during military service, but 
reported symptoms were associated with malaria, a disorder 
for which the veteran is currently service-connected.  Even a 
year after his separation from military service, when the 
veteran was pursuing the award of VA compensation, he did not 
complain of blurred vision, loss of balance, or right thumb 
disability.  

The appellant has claimed that his current blurred vision, 
loss of balance, and right thumb disability are the result of 
his military service.  However, as a layperson he is not 
competent to render a medical opinion on diagnosis.  See 
Espiritu, supra.  While he is competent to report evidence of 
injury or symptoms, his contemporaneous medical history does 
not support his reported history of injury and chronic 
symptomatology.  Madden v. Gober, 125 F.3d 1477, 1480-81 
(Fed. Cir. 1997) (A veteran's lay assertions can be 
contradicted by his contemporaneous medical history and 
complaints.)  Thus, the most probative lay evidence does not 
establish that chronic symptomatology of blurred vision, loss 
of balance, or right thumb abnormalities existed dating back 
to active service.  

The current medical evidence has only found early nuclear 
sclerosis with the eyes.  However, the examiner determined 
that this defect was not the result of any incident of active 
service.  The veteran was also noted to have some problems 
with balance; the examining physician attributed these to the 
veteran's high blood pressure.  There is no diagnosis of 
hypertension or reported high levels of blood pressure during 
military service or on the VA examination of October 1946.

Even conceding that the veteran suffered a GSW or some type 
of trauma to his head and right thumb during combat 
operations in World War II, the contemporaneous and current 
medical evidence has clearly shown that no chronic residual 
of these injuries exists.  The veteran's claimed symptoms of 
blurred vision and loss of balance have been attributed by 
healthcare professionals to causes not associated with his 
military service.  There is no objective evidence that the 
veteran has ever suffered with a right thumb abnormality or 
disability.  Based on this evidence and analysis, the Board 
is not authorized to grant entitlement to service connection 
for blurred vision, loss of balance, or a right thumb 
disability.

In conclusion, the evidence establishes entitlement to 
service connection chronic headaches and tinnitus.  However, 
the preponderance of the evidence is against the grant of 
service connection for blurred vision, loss of balance, and a 
right thumb disability.  While the veteran is competent to 
report injury and symptoms, there is no probative medical 
evidence or opinion finding a current disability that is 
related to his active service.  To the extent that the 
appellant has opined on the existence and etiology of his 
claimed disabilities, this lay evidence is not credible.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony.)  To this extent, the preponderance 
of the evidence is against the claims for service connection 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlemnt to service connection for chronic headaches (as a 
residual of head trauma) is granted.

Entitlement to service connection for tinnitus (as a residual 
of head trauma) is granted.

Entitlement to service connection for a right thumb 
disability is denied.

Entitlement to service connection for blurred vision and loss 
of balance is denied.


REMAND

The veteran is currently service-connected for SFW scars on 
his forehead and left hand.  He has claimed that the severity 
of these scars has worsened over the years.  The veteran was 
given two VA compensation examinations in April 2002.  
However, neither examiner described these scars or provided 
any information regarding the current state of these scars.  
Thus, the recent information of record is inadequate for 
rating purposes under the criteria at 38 C.F.R. § 4.118.  On 
remand, the veteran must be provided a VA skin examination 
that fully describes the appearance and residuals effects of 
each scar.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Finally, as the issue of a 10 percent rating under the 
provisions of 38 C.F.R. § 3.324 is based on whether or not 
the veteran currently receives a compensable evaluation for a 
service-connected disability, this issue is inextricably 
intertwined with the issues of increased compensation for his 
SFW scars.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 
(1991).  Therefore, this issue is held in abeyance pending 
the development of evidence described below.

Accordingly, the case is hereby REMANDED for the following:

The veteran should be scheduled for a 
compensation (skin) examination.  Send 
the claims folder to the examiner for 
review.  The examiner should be provided 
with the following instructions.

The veteran is currently service-
connected for a shell fragment wound scar 
on his forehead and left hand.  Please 
provide a full description of these scars 
to include measurements of both length 
and width.  Also provide color 
photographs of each scar.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim.  See 38 C.F.R. 
§ 3.655.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


